Citation Nr: 0516975	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-11 063	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's petition 
to reopen his previously denied claim of entitlement to 
service connection for a low back disorder.  

As will be explained below, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim.  Unfortunately, upon reopening the claim, further 
development is needed before rendering a decision on the 
merits.  So the claim is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed September 2000 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back disorder.

2.  Some of the evidence submitted since that September 2000 
rating decision is not cumulative of evidence already of 
record and provides some of the facts necessary to 
substantiate this claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for a low back disorder.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim, including apprising him of whose 
specific responsibility - his or VA's, it is for obtaining 
the supporting evidence.  The VCAA also requires that VA 
assist a claimant in obtaining this evidence unless there is 
no reasonable possibility that assisting him will aid in 
substantiating his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Since, for the reasons discussed below, the Board is 
reopening the claim at issue and directing further 
development and consideration of it by the RO, on remand, 
a discussion at this juncture of whether there has been 
compliance with the VCAA would be a bit premature until after 
the requested development has been completed.  At that point, 
the Board will have a better idea of whether the notification 
and assistance provisions of the VCAA have been satisfied, as 
discussed in several precedent decisions.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Pelegrini v. Principi ("Pelegrini II"), 18 Vet. App. 112 
(2004); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).



The veteran's claim for service connection for a low back 
disorder was first considered and denied by the RO in a 
September 2000 rating decision.  His claim originally was 
denied because there was no evidence that his treatment for 
low back pain during service resulted in a chronic low back 
disorder, i.e., he only had acute and transitory symptoms in 
service that resolved prior to his discharge from 
the military.  The RO's decision relied on information 
gleaned from his service medical records (SMRs) and the 
absence of more recent medical evidence confirming he had a 
current low back disorder to suggest chronicity of the pain 
in service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See also 38 U.S.C. 
§ 1110 (formerly § 310) and Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, as well, Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  In the absence of proof of present disability 
there can be no valid claim.  See, too, 38 C.F.R. § 3.303(b) 
and Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  And 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The veteran's service medical records showed that he denied 
experiencing back pain and had a normal clinical evaluation 
of his spine upon entrance into service, but that he was 
treated for complaints of low back pain beginning in October 
1969.  The October 1969 consultation report indicates that he 
reported he was diagnosed with a "compressed vertebrae" and 
denied radiation of his back pain.  The provisional diagnosis 
was low back pain, probably functional.  A November 1969 
orthopedic consultation report indicates he complained of 
intermittent back problems over the previous several years, 
but that in the prior 2 months, he had begun experiencing low 
back pain with increased physical activity.  Objective 
physical examination was negative, and x-rays were negative, 
too, except for a spina bifida occulta of L5, which was found 
to be noncontributory to his current complaints.  The 
contemporaneous radiology report stated that the spina bifida 
occulta was at S1.

And the veteran's March 1971 Report of Medical Examination, 
for separation from service, showed a normal clinical 
evaluation of his spine and musculoskeletal system.

The veteran filed his recent petition to reopen this 
previously denied claim in August 2003.  The RO approached 
his claim appropriately, as initially requiring a 
determination of whether there was new and material evidence.  
And in an October 2003 decision, the RO found that some of 
the evidence received since the prior denial was new, but 
still not material, as the private medical records, 
which showed treatment for a back disorder, did not indicate 
his current back disorder was related to his service in the 
military.  This appeal ensued.

As alluded to, the Board must address the issue of new and 
material evidence in the first instance because it determines 
the Board's jurisdiction to reach the underlying claim to 
adjudicate it on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See, too, Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).
If the Board finds that no such evidence has been submitted, 
then the analysis must end, and the RO's determination in 
this regard becomes irrelevant, as further analysis, beyond 
the evaluation of whether the evidence submitted in the 
effort to reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c).  In addition, where the veteran 
files a NOD, but fails to perfect his appeal within sixty 
days of the date on which the statement of the case (SOC) was 
mailed or within one year from the date of mailing the notice 
of the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.

In this particular case at hand, the veteran did not file a 
NOD after the RO's September 2000 rating decision denying his 
claim.  So that decision is final and binding on him based on 
the evidence then of record, and it is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  However, as 
indicated, if new and material evidence is presented or 
secured with regard to the claim, the Secretary must reopen 
the claim and review the former disposition of it.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  But this 
notwithstanding, the evidence must be both new and material.  
That is to say, if the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2003).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. At 45,620.  As the current 
claim was filed after this date, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2004).  If all of these tests are 
satisfied, the claim must be reopened.

The additional evidence that has been submitted or otherwise 
obtained since the RO's September 2000 rating decision 
includes private medical records from UPMC St. Margaret, M. 
R. Jozwiak, M.D., and F. J. Costa, M.D.

The records from the UPMC St. Margaret facilities indicate 
the veteran was treated for back and leg pain, which 
increased with activity.  Treatment records, dated in 2002 
and 2003, show he reported a 20-year history of back pain and 
received epidural injections at L5-S1.  The assessments 
included chronic low back pain, mostly with radicular 
symptoms in the L5-S1 distribution, due to lumbar 
degenerative disc disease.  These records also indicate he 
underwent a transurethral resection of the prostate in July 
2003 and that claudication due to peripheral vascular disease 
was the most likely source for his leg pain.

The records from Dr. Jozwiak, also dated 2002 and 2003, 
indicate the veteran's back and leg pain was associated with 
a combination of disc herniation, degenerative disc disease 
of the spine, peripheral vascular disease, and 
chronic prostatitis.

The records from Dr. Costa show the veteran underwent a 
cystoscopy, internal urethrotomy, and biopsy of a urethral 
lesion for pelvic pain, urethral stricture, and a urethral 
lesion.

Some of the above-cited evidence is both new and material 
and, therefore, sufficient to reopen the veteran's claim for 
service connection for a low back disorder.  Some of this 
evidence supports his contention that he has a low back 
disorder related to his military service.  But, in 
particular, the private medical records from UPMC St. 
Margaret and Dr. Jozwiak substantiate his claim because these 
records provide evidence of his current treatment for a low 
back disorder, thereby suggesting that the low back pain he 
experienced in service caused chronic residual disability.  
This important evidentiary element was missing at the time of 
the September 2000 RO decision.  See Hickson v. West, 11 Vet. 
App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Consequently, these records are neither cumulative nor 
redundant, and they are so significant they must be 
considered in order to fairly decide the merits of the claim 
for service connection for a low back disorder.  
See 38 C.F.R. § 3.156(a).  So the claim is reopened.

The Board must now consider the veteran's reopened claim on 
the merits.  But it would be premature to address the merits 
of his claim, just yet, because additional development is 
required, which will be discussed below.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder, and to this extent the appeal is granted subject to 
the further development directed below.




REMAND

As a preliminary matter, the Board observes that the veteran 
testified at his November 2004 hearing before the undersigned 
VLJ that he was awarded Social Security Administration (SSA) 
disability benefits due to his back disorder.  He earlier had 
submitted in March 2004 a partial copy of the letter 
informing him of this agency's award.  But these relevant 
records were never requested, and they must be obtained and 
associated with the other evidence in the claims file.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, a review of the record on appeal indicates that 
a VA examination is needed to obtain a medical opinion 
concerning the cause of the veteran's low back disorder - 
and, especially, whether this condition is somehow 
attributable to his service in the military.  As mentioned, 
his service medical records document he was treated while in 
the military for low back pain.  And he testified that he 
worked as a heavy equipment operator and mechanic during 
service, requiring a lot of heavy lifting.  His DD Form 214 
(Report of Separation from Active Duty) confirms his military 
occupational specialty (MOS) was a crawler/tractor operator 
and that he had training in equipment maintenance.  
The recent medical records confirm current treatment for a 
low back disorder and suggest a long history of low back 
pain, perhaps dating as far back as when in service.  So a 
medical opinion is needed concerning the cause of the current 
low back pathology.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).



Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Send the veteran a VCAA letter 
addressing his claim of entitlement to 
service connection for a low back 
disorder.  The VCAA letter must include 
notification of the type of evidence 
needed to substantiate this claim, 
including apprising him of whose specific 
responsibility - his or VA's, it is for 
obtaining the supporting evidence.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  

2.  Obtain the veteran's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not 
limited to, all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of that 
agency's determination of entitlement to 
such benefits, any hearing transcripts, 
etc.

3.  Schedule the veteran for a VA 
examination to determine the nature, 
severity, and etiology of his low back 
disorder.  And to facilitate making these 
determinations, have the examiner review 
all of the evidence in the claims file, 
including a complete copy of this remand.  
Conduct all diagnostic testing and 
evaluation needed to make these 
determinations.  The examiner is then 
requested to indicate whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) the veteran's 
current low back disorder is causally or 
etiologically related to his service in 
the military - but, in particular, the 
treatment he received during service for 
low back pain.  The examiner should 
discuss the rationale of the opinion.

*If an opinion cannot be provided without 
resorting to pure speculation, please 
indicate this in the report.

4.  Then readjudicate the veteran's claim 
(de novo) in light of any additional 
evidence obtained.  If the benefit sought 
is not granted to his satisfaction, send 
him and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


